Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6808 Filed 08/04/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL HAGGARD,
  CHARLES JAMES RITCHARD, JAMES
  DAVID HOOPER and DAREN WADE
  RUBINGH,                                    No. 2:20-cv-13134


              Plaintiffs,                     Hon. Linda V. Parker
    v.

  GRETCHEN WHITMER, in her official
  capacity as Governor of the State of
  Michigan, et al,

              Defendants,

   and

  CITY OF DETROIT, et al,

              Intervenor-Defendants.



     INTERVENOR-DEFENDANT CITY OF DETROIT’S CORRECTED
   RESPONSE TO THE SUPPLEMENTAL BRIEFS OF GREGORY ROHL,
  BRANDON JOHNSON, HOWARD KLEINHENDLER, SIDNEY POWELL,
      JULIA HALLER, SCOTT HAGERSTROM, L. LIN WOOD, AND
                 STEFANIE LAMBERT JUNTTILA
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6809 Filed 08/04/21 Page 2 of 13




                                    INTRODUCTION
        Nine attorneys brought a dangerous lawsuit to this courthouse. Their

 Complaint had the appearance of legitimate litigation, but it spewed the lies that

 fueled the fires of insurrection. These lawyers must answer for the harm they caused.

 The City seeks monetary sanctions, but, more importantly, the City asks this Court

 to punish these attorneys in ways that prevent any repetition of this inexcusable

 behavior. In addition to paying the City’s fees and expenses, they should be ordered

 to pay a fine large enough to disgorge the funds they raised to support their frivolous

 litigation. They should be formally reprimanded by this Court, and each of them

 should be referred to their state bar associations for disciplinary proceedings.

 Finally, they should all be referred to the Chief Judge of this District for disbarment

 proceedings. They should never again be allowed to obtain admission to this District

 or to participate in litigation here.

                                         ARGUMENT

        I.     Each of These Attorneys is Subject to the Disciplinary Authority of
               This Court

               A lawyer not admitted in this jurisdiction is also subject to
               the disciplinary authority of this jurisdiction if the lawyer
               provides or offers to provide any legal services in this
               jurisdiction. (Michigan Rules of Professional Conduct (MRPC)
               8.5(a); emphasis added)
        In all of their briefs and arguments, not one of the Plaintiffs’ attorneys has

 acknowledged MRPC 8.5(a); not one of the Plaintiffs’ attorneys has even attempted

                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6810 Filed 08/04/21 Page 3 of 13




 to explain how any of them could possibly escape responsibility which extends to

 any lawyer who “provides or offers to provide any legal services in this jurisdiction.”

 Mr. Wood now tries to distance himself from this case, but, as detailed in the City’s

 Supplemental Brief, he admitted to his involvement in this case in court proceedings

 in Delaware and in New York. (ECF No. 164, PageID.6150-6151). When Mr. Wood

 “agree[d] to sign on to help Sidney,” he was offering to provide legal services in this

 jurisdiction. He took no action to remove his name from the Complaint or the

 Amended Complaint, and he never disavowed his support for this litigation, even

 after seeing the Safe Harbor Notice.

       The lawyers who did not sign the Complaint are not beyond the reach of Rule

 11. Religious Technology Center v. Gerbode, 1994 WL 228607 (C.D. Cal. May 2,

 1994), at *5 (reasoning, based upon 1993 advisory committee’s note, that “the court

 has the authority to sanction a co-counsel law firm, as well as the primary offending

 firm, even though co-counsel did not sign the offending pleading.”); In re Evergreen

 Sec., Ltd., 384 B.R. 882, 930 (Bankr. M.D. Fla. 2008) (construing similar FED. R.

 BANKR. P. 9011(c) and finding “[a]n attorney may be sanctioned pursuant to Rule

 9011 even though the attorney did not sign the paper but orchestrated its filing”).

       The 1993 advisory committee’s note explains that Rule 11 is not limited to

 attorneys who sign a pleading or advance a position in court:

       The [1993 Rule 11] revision permits the court to consider whether other
       attorneys in the firm, co-counsel, other law firms, or the party itself
                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6811 Filed 08/04/21 Page 4 of 13




       should be held accountable for their part in causing a violation. When
       appropriate, the court can make an additional inquiry in order to
       determine whether the sanction should be imposed on such persons,
       firms, or parties either in addition to or, in unusual circumstances,
       instead of the person actually making the presentation to the court.
 All of these attorneys have subjected themselves to this Court’s disciplinary

 authority, and they should all be sanctioned under Rule 11. See E.D. Mich. LR

 83.20(j) and MRPC 8.5(a).

       II.    The City of Detroit Complied with the Rule 11 Safe Harbor
              Requirement

              a. The Local Rule “Distinction” is Invalid.

       In a phrase repeated verbatim in all three of their Supplemental Briefs,

 Plaintiffs’ attorneys claim that the City failed to comply with Rule 11(c)(2) because

 it “failed to serve the brief that it later filed with this Court.” (ECF No. 161,

 PageID.5805; ECF No. 165, PageID.6569; ECF No. 162, PageID.6122). This issue

 was addressed in the City’s Reply Brief, with citations to Star Mark Mgmt., Inc. v.

 Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 176 (2d Cir. 2012)

 and Ideal Instruments, Inc. v. Rivard Instruments, Inc., 243 F.R.D. 322, 339 (N.D.

 Iowa 2007). (ECF No. 103, PageID.4191). Those courts found that the requirement

 of Rule 11(c)(2) that “the motion must be served under Rule 5” does not require

 service of a brief. Plaintiffs’ attorneys now attempt to distinguish those cases by

 claiming that the City’s argument “overlooks the rules that govern in this district,”

 citing E.D. Mich. LR 7.1(d)(1)(A), which requires motions filed in this District to be

                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6812 Filed 08/04/21 Page 5 of 13




 accompanied by a brief. (ECF No. 161, PageID.5805) Those rulings should be no

 surprise; Rule 11(c)(2) requires service of a motion and prohibits filing that motion

 with the court until the expiration of the 21-day safe harbor period. But the

 distinction fails for another, more fundamental reason. Star Mark Mgmt is a Second

 Circuit case, which arose in the Eastern District of New York, where, just like the

 Eastern District of Michigan, the local rule requires motions to be filed with a

 memorandum of law. E.D.N.Y. LR 7.1(a)(2). And, Ideal Instruments arose in the

 Northern District of Iowa, which also has that requirement. N.D. Iowa LR 7.1(d).

              b. The Adequacy of the Safe Harbor Notice

       The proposed motion served with the Safe Harbor Notice met the

 requirements of Rule 11. The motion, as served, described the sanctions being

 sought and detailed the inadequacies of the Amended Complaint. A Rule 11 notice

 should put the nonmoving party on notice of the obligation to examine the merits of

 the party’s own case; it need not detail the movant’s legal and factual position.1 Here,



       1
           Plaintiffs’ attorneys suggest that the Safe Harbor Notice was deficient
 because the motion filed with the Court was not identical to the proposed motion
 served with the Safe Harbor Notice. There is no requirement that a filed Rule 11
 motion be identical to the one served. In re Koper, 2020 WL 5075549 (E.D.N.Y.
 Aug. 25, 2020), at *7. (“More importantly, the filed Rule 11 motion need not be
 exactly the same as the motion served on the opposing party. Courts have rejected a
 ‘hypertechnical’ reading of Rule 11 that would require the filed motion be identical
 in all respects to the motion served during the safe harbor period.”)


                                            4
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6813 Filed 08/04/21 Page 6 of 13




 the proposed motion served with the Safe Harbor Notice put Plaintiffs’ attorneys on

 notice that their clients lacked standing to assert their claims, and that their claims

 were moot, barred by the doctrine of laches and substantively baseless. Plaintiffs’

 attorneys were on notice that their case rested on false factual allegations and

 deficient “expert” reports and that all of their claims had been debunked. Not one of

 them reexamined the basis for their allegations. Not one of them undertook the

 reasonable inquiry mandated by Rule 11.

       III.   Lin Wood’s Belated Claim of a Defective Notice of Hearing Has
              Been Waived
       Lin Wood, in his Supplemental Brief, now argues that he was not properly

 served with the City’s sanctions motion when it was filed with the Court. (ECF No.

 162; PageID.6105-6106 and PageID.6110-6111.) None of the other Plaintiffs’

 attorneys make this claim, nor was this issue raised on behalf of Mr. Wood when the

 Plaintiffs and their attorneys filed their Response or their Supplemental Opposition.2

 (ECF No. 95; ECF No. 111). Neither Mr. Wood nor his then-counsel Mr. Campbell

 raised this issue when this Court issued its Order compelling the presence of

 Plaintiffs’ counsel at the sanctions hearing (ECF No. 123) and no attorney objected



       2
          Notwithstanding his recent objection, the Response in Opposition to the
 City’s Motion was explicitly filed on behalf of Mr. Wood and his co-counsel. The
 Response states that “Plaintiffs and their counsel” request that the City’s Motion be
 denied. (ECF No. 95, PageID.4157). Mr. Wood has never denied that Ms. Lambert
 Junttila represented him in filing that Response.
                                           5
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6814 Filed 08/04/21 Page 7 of 13




 or raised this issue during the Motion Hearing, on July 12, 2021, when the Court

 stated:

       Now, the Court finds for this record that the referenced motions
       adequately put Plaintiffs and Plaintiffs' counsel on notice of the conduct
       alleged to be sanctionable. (Tr. at 11)

 Mr. Wood (and all other Plaintiffs’ counsel) long ago waived any defense based on

 insufficient service when they responded to the City’s Motion.

       IV.    This Court Has the Inherent Authority to Impose Sanctions

       Anticipating that Plaintiffs’ counsel would interpose every possible defense

 to avoid accountability, the City painstakingly followed the requirements of the

 Federal Rules of Civil Procedure to perfect its right to seek Rule 11 sanctions. If for

 any reason this Court finds that the City’s efforts have been deficient, this would be

 an extraordinarily appropriate case for this Court to exercise its inherent authority to

 impose sanctions. The respondents were entitled to due process, and they received

 it. Plaintiffs’ attorneys have had seven months to respond to the demand for

 sanctions; they have had notice and the opportunity to tender a defense; they were

 ordered to appear and provided with a six hour hearing; and they have been given

 the privilege of multiple opportunities to brief their positions. Their attempts to skirt

 responsibility for their actions have been miserably deficient.

       The City joins in the persuasive description of this Court’s powers to issue

 sanctions under the Court’s inherent authority and under 28 U.S.C. § 1927 in the


                                            6
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6815 Filed 08/04/21 Page 8 of 13




 Response Brief of Defendants Whitmer and Benson, submitted by Attorney General

 Dana Nessel and Assistant Attorney General Heather Meingast. (ECF No. 166).

       V.     There is no First Amendment Right to File Frivolous Litigation

       This Court gave Ms. Lambert Junttila the opportunity to explain her claim that

 the First Amendment prohibits this Court from sanctioning attorneys and to explain

 how that argument could be reconciled with the holding in Mezibov v. Allen, 411

 F.3d 712 (6th Cir. 2005). Incredibly, her brief makes no reference to that case.3

       Instead, Ms. Lambert Junttila offers this Court a strange collection of

 outdated, plagiarized quotations from uncited law review articles. Paragraph 1(a) of

 her brief is lifted verbatim from a footnote in a University of California, Davis Law

 Review article. Benjamin Plener Cover, The First Amendment Right to a Remedy,

 50 U.C. Davis L. Rev. 1741, 1745 n. 11 (2017). The entire first footnote of the brief

 is also quoted directly from the same article’s abstract without attribution. Id. at

 1742. Argument 1(b) of her brief borrows this statement from another source:


       More than any other litigation-related activity, filing a complaint is a
       citizen’s presentation of a judicial petition to the government. (ECF No.
       165, PageID.6564-6565).



       3
          In Mezibov, the court explained that, when attorneys represent clients in
 court, they “voluntarily accept[] almost unconditional restraints on [their] personal
 speech rights,” and therefore held that “an attorney retains no personal First
 Amendment rights when representing his client [in court].” Id. at 720-21.


                                          7
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6816 Filed 08/04/21 Page 9 of 13




 Those identical words were published 28 years ago in a Harvard Law Review Note

 entitled A Petition Clause Analysis of Suits Against the Government: Implications

 for Rule 11 Sanctions, 106 Harv. L. Rev. 1111 (1993). If Ms. Lambert Junttila had

 read to the end of the Note, she might have seen that the author, who was discussing

 the 1993 proposed amendments to Rule 11, acknowledged that “frivolous

 complaints do not even appear to fall within the language of the Petition Clause

 because such complaints do not present legally cognizable ‘grievances.’” Id. at 1124.

 The author then recommended:

       [C]omplaints against the government should be sanctionable only if the
       plaintiff had knowledge that the complaint, taken as a whole, was not
       well grounded in fact or was not warranted by existing law or a good
       faith argument for the extension, modification, or reversal of existing
       law. Id. at 1127.
 The author of the Note did not prevail. Rule 11, as amended, requires an objectively

 reasonable inquiry into the facts and law advanced in a complaint. Nonetheless, in

 the case at bar, it is hard to fathom how any of these attorneys could have lacked the

 knowledge that their complaint, taken as a whole, was not well grounded in fact.

       The City does not seek sanctions because these attorneys exercised their First

 Amendment rights; the City seeks sanctions because these attorneys filed a baseless

 lawsuit in a contemptible attempt to undermine our democratic institutions. There is

 no First Amendment right to file frivolous lawsuits. See Bill Johnson’s Rests., Inc.

 v. NLRB, 461 U.S. 731, 743; 103 S.Ct. 2161 (1983) (“Just as false statements are not


                                           8
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6817 Filed 08/04/21 Page 10 of 13




  immunized by the First Amendment right to freedom of speech, baseless litigation

  is not immunized by the First Amendment right to petition.”) (internal citations

  omitted).

        VI.    Plaintiffs’ Attorneys Have No Right to Rely on the Ignorance of
               Others to Justify Their Lack of Due Diligence

        Plaintiffs’ counsel highlight the fact that Donald Trump continues to claim

  that there was election fraud, and they rely on the assertion that “many Americans

  are of the view that the 2020 election was not fully free and fair” (quoting from

  concurring opinion of Justice Brian Zahra in Constantino v. City of Detroit, 950

  N.W.2d 707, 709 (Mich. 2020)) as a defense to their failure to objectively vet the

  false allegations in their Complaints and the misrepresentations in the attached

  affidavits. (ECF No. 165, PageID.6579; ECF No. 161, PageID.5817). But the

  subjective belief of others in a false proposition does not relieve an attorney of the

  duty to conduct a reasonable inquiry into allegations being advanced in court. Many

  Americans believe that Santa Claus, the Easter Bunny and the Tooth Fairy are real,

  but that belief does not protect an attorney who files a frivolous lawsuit based upon

  affidavits purportedly signed by one of them. Rule 11(b)(3) makes no exception for

  an attorney who relies on the ignorance of others, the filings of other attorneys or the

  unsupported claims of a defeated presidential candidate.

        The “breathtaking” scope of the relief sought in this case, previously noted by

  this Court, called for the most diligent scrutiny of each allegation, and the dismissal

                                             9
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6818 Filed 08/04/21 Page 11 of 13




  of identical claims by other courts should have triggered the most careful review of

  these averments. Instead, these lawyers shirked their responsibilities and now seek

  immunity based upon rumors, conspiracies and uninformed speculation.4

                                    CONCLUSION

        For the foregoing reasons and for the reasons set forth in prior briefs and oral

  argument, the City of Detroit asks this Court to grant the City’s Motion for Rule 11

  Sanctions in its entirety and to enter an Order imposing the full measure of sanctions

  requested against all of Plaintiffs’ attorneys. This case has shown the world the worst

  of the legal profession; appropriate sanctions can show the world the best.

                                                     Respectfully submitted,

   August 4, 2021                                    FINK BRESSACK

                                                     By: /s/ David H. Fink
                                                     David H. Fink (P28235)
                                                     Nathan J. Fink (P75185)
                                                     Attorneys for City of Detroit
                                                     38500 Woodward Ave., Ste. 350
                                                     Bloomfield Hills, MI 48304
                                                     Tel: (248) 971-2500
                                                     dfink@finkbressack.com
                                                     nfink@finkbressack.com




        4
          The “heightened duty of diligence and investigation” in the context of post-
  election litigation was addressed yesterday in a persuasive Order entered by United
  States Magistrate Judge N. Reid Neureiter, of the United States District Court for
  the District of Colorado, in O’Rourke, et al v. Dominion Voting Systems, et al, Case
  No. 20-cv-03747-NRN. (Ex. 1, ECF No. 136, Page 37).
                                            10
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6819 Filed 08/04/21 Page 12 of 13




                                              CITY OF DETROIT
                                              LAW DEPARTMENT
                                              Lawrence T. Garcia (P54890)
                                              Charles N. Raimi (P29746)
                                              James D. Noseda (P52563)
                                              Attorneys for City of Detroit
                                              2 Woodward Ave., 5th Floor
                                              Detroit, MI 48226
                                              Tel: (313) 237-5037
                                              garcial@detroitmi.gov
                                              raimic@detroitmi.gov
                                              nosej@detroitmi.gov




                                      11
Case 2:20-cv-13134-LVP-RSW ECF No. 171, PageID.6820 Filed 08/04/21 Page 13 of 13




                            CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 4, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using the ECF system, which will

  send notification of such filing to all attorneys of record registered for electronic

  filing.

                                                FINK BRESSACK

                                                By: /s/ Nathan J. Fink
                                                Nathan J. Fink (P75185)
                                                38500 Woodward Ave., Ste. 350
                                                Bloomfield Hills, MI 48304
                                                Tel.: (248) 971-2500
                                                nfink@finkbressack.com




                                           12
